ORDER
Tsoucalas, Judge:
On reading and filing the plaintiffs motion for a stay of the order of this Court entered February 15, 1989 in the above entitled matter and an opportunity for both parties to be heard and the plaintiffs having asked for an order staying the order of February 15, 1989 pending a hearing of the determination of plaintiffs appeal to the U.S. Court of Appeals for the Federal Circuit and plaintiffs further asking this Court for an order pursuant to 62(c) of the Rules of the United States Court of International *155Trade and pending a hearing of plaintiffs appeal and determination thereof before the United States Court of Appeals for the Federal Circuit that Quintin L. Villaneuva, Jr. Regional Commissioner of Customs, Pacific Region; William von Raab, Commissioner of Customs and the United States Customs Service, together with their agents, servants, employees and representatives under the direct or indirect control of said defendants be enjoined from:
1. Refusing to honor surety bonds issued by plaintiff, American Motorist Insurance Company, in conjunction with entries of merchandise into the United States through districts within the Pacific region or any other Customs district;
2. Engaging in conduct that results in surety bonds issued by plaintiff, American Motorist Insurance Company being dishonored with regard to any entries of merchandise made into the United States through the districts within the Pacific region, or any other Customs district;
3. Revoking, withdrawing or cancelling the status of American Motorist Insurance Company as a surety approved by the Secretary of Treasury to issue surety bonds with regard to entries of merchandise into the United States through districts within the Pacific region, or any other Customs district;
4. Implementing any of their directives or policy statements that result in the surety bonds of American Motorist Insurance Company being dishonored with regard to the entry of merchandise into the United States through districts within the Pacific region or any other Customs region.
This Court finds that the relief requested by plaintiff is the same relief that was asked for in the application for a preliminary injunction and this Court having written an opinion denying the preliminary injunction and vacating the temporary restraining order heretofore granted and dismissing plaintiffs action
It is hereby ordered that plaintiffs motion for preliminary injunction pending appeal is denied in all respects and
It is further ordered that a stay is granted, staying execution for the denial of the preliminary injunction until 5:00 p.m. February 22, 1989 for the purposes of allowing counsel to go to the Court of Appeals for the Federal Circuit to request a stay.